As filed with the Securities and Exchange Commission on July 31, 2007 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) Equity One, Inc. (Name of Issuer) Common Stock, $0.01 Par Value Per Share (Title of Class of Securities) 294752100 (CUSIP Number) Mark Schonberger, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 (212) 318-6906 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 27, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box . The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 601148109 Page2 of 31 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chaim Katzman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States and Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 684,868 8 SHARED VOTING POWER 32,038,065.717 9 SOLE DISPOSITIVE POWER 684,868 10 SHARED DISPOSITIVE POWER 32,038,065.717 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,038,065.717 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 44.33% 14 TYPE OF REPORTING PERSON IN CUSIP No. 601148109 Page3 of 31 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Gazit-Globe Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 32,038,065.717 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 32,038,065.717 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,038,065.717 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 43.40% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page4 of 31 Pages SCHEDULE 13D 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON M G N (USA) INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Nevada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,791,298.671 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,791,298.671 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,791,298.671 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.75% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page5 of 31 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON GAZIT (1995), INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Nevada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 5,388,824.057 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 5,388,824.057 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,388,824.057 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.30% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page6 of 31 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MGN America, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 5,283,929.367 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 5,283,929.367 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,283,929.367 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.16% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page7 of 31 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON First Capital Realty 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 13,983,570 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 13,983,570 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,983,570 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.94% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page8 of 31 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON First Capital America Holding Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 13,983,570 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 13,983,570 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,983,570 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.94% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page9 of 31 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Silver Maple, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Nevada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 8,596,713 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 8,596,713 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,596,713 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.65% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page10 of 31 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Ficus Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ý (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) |_| 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 5,386,857 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 5,386,857 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,386,857 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES |_| 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.70% 14 TYPE OF REPORTING PERSON CO CUSIP No. 601148109 Page11 of 31 Pages Explanatory Note:This Amendment No. 2 (this “Amendment”) to the Schedule 13D of Chaim Katzman, Gazit-Globe Ltd. (“Gazit”), M G N (USA) INC. (“MGN”), GAZIT (1995), INC. (“1995”), MGN America, LLC (“America”), First Capital Realty (“FCR”), First Capital America Holding Corp. (“FCA”), Silver Maple, Inc. (“Silver Maple”) and Ficus, Inc. (“Ficus”) (collectively, the “Gazit Group,”“we,”“us” or the “Reporting Persons”) filed on October 10, 2001 (the “Initial 13D”) relates to the Common Stock, par value $.01each (“Shares”) of Equity One, Inc., aMaryland corporation (the “Issuer”or “Equity One”).The Initial 13D, together with Amendment No. 1 (“Amendment 1”) to the Initial 13D, filed February 26, 2003 and this Amendment No.2 shall be collectively referred to herein as the “Schedule 13D.” Item 2.Identity and Background. Item 2 is amended and restated in its entirety as follows: This Schedule 13D is filed by the Reporting Persons set forth in the table below pursuant to Rule 13d-1(k)(2) under the Securities Exchange Act of 1934, as amended. The following table sets forth the name, address and citizenship for each of the Reporting Persons: Reporting Person Address Citizenship/Place of Organization Chaim Katzman c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach, FL 33179 United States and Israel Gazit-Globe Ltd. (“Gazit”) 1 Derech-Hashalom Street Tel-Aviv, 67892, Israel Israel M G N (USA) INC. (“MGN”) c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach, FL 33179 Nevada GAZIT (1995), INC. (“1995”) c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach, FL 33179 Nevada MGN America, LLC (“America”) c/o Gazit-Group USA 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach, FL 33179 Delaware CUSIP No. 601148109 Page12 of 31 Pages First Capital Realty (“FCR”) 85 Hanna Avenue, Suite 400, Toronto, Ontario, M6K 3S3 Canada First Capital America Holding Corp (“FCA”) 85 Hanna Avenue, Suite 400, Toronto, Ontario, M6K 3S3 Canada Silver Maple, Inc. (“Silver Maple”) c/o Equity One, Inc. 1600 N.E. Miami Gardens Drive Suite 8North Miami Beach, FL 33179 Nevada Ficus, Inc. (“Ficus”) c/o Equity One, Inc. 1600 N.E. Miami Gardens Drive Suite 8North Miami Beach, FL 33179 Delaware The principal business of each of the Reporting Persons is set forth in the following table: Reporting Person(s) Principal Business Chaim Katzman Chaim Katzman is the President and Chairman of the Board of Gazit, Inc, and Gazit, Chairman of the Board of the Issuer and Chairman of the Board of FCR. Gazit Gazit is a real estate investment company that trades on the Tel Aviv Stock Exchange (TASE) as part of the TA-25 under the ticker symbol “GLOB.”Gazit is engaged, directly and through subsidiaries and affiliates, in the acquisition, development and management of properties in North America, Europe and Israel, including shopping centers, senior living communities and medical office buildings. MGN MGN is engaged in the acquisition, development and management of income producing properties in the United States and Europe, including senior living communities and medical office buildings.MGN acts to identify and capitalize on business opportunities in its existing sectors and/or in fields that relate to its activity in its geographic areas of operations and in other areas.MGN is a wholly-owned subsidiary of Gazit. 1995 1995 invests in real estate related businesses, including the businesses of its affiliates and those of unrelated public companies.1995 is a wholly-owned subsidiary of Gazit. America America invests in real estate related businesses, including the businesses of its affiliates and those of unrelated public companies.America is a wholly-owned subsidiary of Gazit. FCR FCR is an owner, developer and operator of supermarket-anchored neighbourhood and community shopping centres in Canada.FCR also owns shares of stock of the Issuer through its indirect subsidiaries, Silver Maple and Ficus.FCR trades on the Toronto Stock Exchange (TSX) under the ticker symbol “FCR.” FCA FCA is areal estateinvestment company that holds 100% of the interests in CUSIP No. 601148109 Page13 of 31 Pages Ficus and Silver Maple, the First Capital Realty subsidiaries which invest in the US. Silver Maple Silver Maple is engaged in the business of acquiring, renovating, developing and managing real estate projects, both directly and indirectly.Silver Maple is a wholly-owned subsidiary of FCA. Ficus Ficus is engaged in the business of acquiring, renovating, developing and managing real estate projects, both directly and indirectly.Ficus is a wholly-owned subsidiary of FCA. The information required by Instruction C to Schedule 13D with respect to (a) the executive officers and directors of the Reporting Persons, (b) each person controlling the Reporting Persons and (c) each executive officer and director of any corporation or other person ultimately in control of the Reporting Persons (collectively, the “Covered Persons”), are set below. Covered Persons with Respect to Gazit Name, Position with Gazit & Address Present Principal Occupation Name and Address of Employer Citizenship Shemi Haguel Internal Auditor Address: Shemi Haguel C.P.A(Isr), C.I.A 33 Zabotinski Twin Tower – 1 Ramat Gan, 52511 Israel Internal Auditor Shemi Haguel C.P.A(Isr), C.I.A 33 Zabotinski Twin Tower – 1 Ramat Gan, 52511 Israel Israel Haim Ben-Dor Director Address: Haim Ben - Dor Ltd 14 Nili Street Jerusalem, Israel Consultant and college teacher Haim Ben - Dor Ltd 14 Nili Street Jerusalem, Israel Israel CUSIP No. 601148109 Page14 of 31 Pages Chaim Katzman Chairman of the Board of Directors Address: c/o Gazit Group USA,Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach Florida33179-4902 President and Chairman of the Board of Gazit Inc., Chairman of the Board of Gazit, Chairman of the Board ofEquity One, Inc. Chairman of the Board of First Capital Realty, Inc. c/o Gazit GroupUSA, Inc. 1660 N.E. MiamiGardens Drive Suite 8 North Miami Beach Florida33179-4902 United States and Israel Gil Kotler Chief Financial Officer Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Controller, Gazit Inc. Gazit-Globe Ltd. 1 Derech-HashalomStreet Tel-Aviv 67892, Israel Israel Arie Mintkevich Deputy Chairman and Director Address: Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Deputy Chairman of theBoard of IDB Group Chairman of GazitGlobeIsrael (Development) Ltd. Gazit-Globe Ltd. 1 Derech-HashalomStreet Tel-Aviv 67892, Israel Israel Dori Segal President and Director Address: First Capital Realty Inc. 85 Hanna Avenue Toronto, Ontario MGK3S3, Canada President, CEO and Director of First Capital Realty, Inc. Vice Chairman of Equity One, Inc. Director of Citycon OYJ and Director and President of Gazit First Capital RealtyInc. 85 Hanna Avenue Toronto, Ontario, M6K3S3, Canada United States and Israel Eli Shahar Director Address: President of A.D.M. Economies Initiatives L.T.D A.D.M. EconomiesInitiatives L.T.D Vitale 5 Tel-Aviv 69651, Israel Israel CUSIP No. 601148109 Page15 of 31 Pages A.D.M. Economies Initiatives L.T.D Vitale 5 Tel-Aviv 69651, Israel Tida Shamir Director Address: Tida (Nitza) Shamir, Adv, (L.L.B, M.B.A.) Jabotinsky Street The Diamond Tower 3a Ramat Gan 52520, Israel Attorney Tida (Nitza) Shamir,Adv, (L.L.B,M.B.A.) Jabotinsky Street The Diamond Tower 3a Ramat Gan 52520, Israel Israel Aharon Soffer Vice President Address: 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach FL33179 Vice President, Gazit President, Gazit Group, USA, Inc. Gazit Group, USA, Inc. 1660 N.E. MiamiGardens Drive Suite 8 North Miami Beach FL33179 Israel Varda Zuntz Secretary Address: Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Secretary, Gazit Inc. Gazit-Globe Ltd. 1 Derech-HashalomStreet Tel-Aviv 67892, Israel Israel Eran Ballan General Counsel 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Attorney Gazit-Globe Ltd. 1 Derech-HashalomStreet Tel-Aviv 67892, Israel Israel Shaiy Pilpel Director Wexford Ltd 8 Herzel Rozenblum Mathematician Wexford Israel LTD. Herzel Rozenblum 8, apartment 5207 Tel-Aviv, Israel 69379 Israel No. 601148109 Page16 of 31 Pages Apartment 5207 T-A Israel 69379 Gazit is traded on the Tel Aviv Stock Exchange (TASE)under the ticker symbol “GLOB.”Approximately 55% of Gazit’s ordinary shares (the “Ordinary Shares”) are owned directly or indirectly by Gazit, Inc., a publicly traded company listed on the Tel Aviv Stock Exchange under the ticker “GZIT.”Chaim Katzman, Chairman of the Board of Directors of Gazit, controls a majority of ordinary shares of Gazit Inc. and is Chairman of the Board of Gazit, Inc. In addition, Mr. Katzman beneficially owns approximately 0.25% of the Ordinary Shares directly.Accordingly, even though Gazit’s board of directors includes a majority of independent directors, Mr. Katzman may be deemed to control Gazit.The public stockholders of Gazit own approximately 44% of the Ordinary Shares. The name, residence or business address, present principal occupation and the name and address of any corporation or organization in which such employment is conducted and the citizenship of each of the executive officers and directors of Gazit, Inc. are set forth below. Name, Position with Gazit Inc. and Address Present Principal Occupation Name and Address of Employer Citizenship Shemi Haguel Internal Auditor Address: Shemi HaguelC.P.AIsr), C.I.A 33 Zabotinski Twin Tower – 1 Ramat Gan, 52511 Israel Internal Auditor Shemi HaguelC.P.A Isr), C.I.A 33 Zabotinski Twin Tower – 1 Ramat Gan, 52511 Israel Israel Shulamit Katzman (wife of Chaim Katzman) Director Address: c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach Florida33179-4902 Attending Pediatrician Jackson Memorial Hospital 1611 NW 12th Avenue Miami, FL 33136 United States and Israel Chaim Katzman President and Chairman of the Board Address: Chairman of the Board of Gazit Chairman of the Board of Equity One, Inc. c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive United States and Israel No. 601148109 Page17 of 31 Pages c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach Florida33179-4902 Chairman of the Board of First Capital Realty, Inc. Suite 8 North Miami BeachFlorida33179-4902 Gil Kotler Controller Address: Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Chief Financial Officer of Gazit Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Israel Erika Ottosson (wife of Dori Segal) Director Address: c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach Florida33179-4902 Investor c/o Gazit Group USA, Inc. 1660 N.E. Miami Gardens Drive Suite 8 North Miami Beach Florida33179-4902 Sweden Itschak Friedman Director Address: Starlims Corporation 4000 Hollywood Blvd. Suite 515S Hollywood FL 33021 Chief Executive Officer of Starlims Corporation Starlims Corporation 4000 Hollywood Blvd. Suite 515S Hollywood FL 33021 United States and Israel Juda Erlich, Director Address: Juda Erlich & Co 65 Igal Alon Street Toyota Tower Tel Aviv 67443, Israel Accountant Juda Erlich & Co 65 Igal Alon Street Toyota Tower Tel Aviv 67443, Israel Israel Shmuel Messenberg Director Address: Director of Gazit Inc. N/A Israel No. 601148109 Page18 of 31 Pages 15 Hafetz Mordechai Street, Petah Tikva, 49313, Israel Ariella Zochovitzky Director Address: Capital Investments Group Ltd. Azrieli Triangle Tower) 42nd Fl, Tel Aviv 67023, Israel President of Capital Investments Group Ltd. Capital Investments Group Ltd. Azrieli Triangle Tower) 42nd Fl, Tel Aviv 67023, Israel Israel Varda Zuntz Secretary Address: Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Secretary, Gazit Gazit-Globe Ltd. 1 Derech-Hashalom Street Tel-Aviv 67892, Israel Israel The following table shows the directors and officers for each of MGN, 1995 and America.Gazit owns 100% of each of MGN, 1995 and America. Person Office Chaim Katzman* President and Director Dori Segal* Vice President and Director Aharon Soffer* Vice President (Executive Vice President with respect to MGN and America) Covered Persons with Respect to FCR Name, Position with FCR & Address Present Principal Occupation Name and Address of Employer Citizenship Chaim Katzman* Chairman of the Board Dori Segal*President, CEO and Director * For additional information with respect to these persons, see above under the heading, “Covered Persons with Respect to Gazit.” No. 601148109 Page19 of 31 Pages Jon N. Hagan, Director Consultant JN Hagan Consulting 47 Summerhill Ave Toronto, ON M4t, 1B1 Canada Nathan Hetz, Director Chief Executive Officer and Director, Alony Hetz Properties & Investments Ltd. Alony Hetz Properties & Investments Ltd. 3A Jabotinsky Street Yahalom Tower Ramat Gan, Israel 52520 United States, Israel Steven K. Ranson, Director Chief Executive Officer, Home Equity Income Trust Home Equity Income Trust 45 St. Clair Ave. West Suite 600 Toronto, Ontario M4V 1K9 Canada Moshe Ronen, Director Barrister and Solicitor 20 Eglinton Avenue West, Suite 1500 Toronto, Ontario M4R 1K8 Canada Susan McArthur, Director Managing Director, ZSA-X ZSA –X Managing Director 200 University Avenue Suite 1000 Toronto ON M5H 3C6 United States, Canada Gary M. Samuel, Director Partner, Crown Realty Partners Crown Realty Partners 175 Bloor St. E. Suite 1316, North Tower Toronto, Ontario M5W 3R8 Canada Sylvie Lachance, Executive Vice President Executive Vice President, First Capital Realty First Capital Realty, 85 Hanna Avenue, Suite 400, Toronto, Ontario, M6K 3S3 Canada Karen H. Weaver, Chief Financial Officer Chief Financial Officer, First Capital Realty First Capital Realty, 85 Hanna Avenue, Suite 400, Toronto, Ontario, M6K 3S3 United States Brian Kozak, Vice President, Western Canada Vice President, Western Canada, First Capital Realty First Capital Realty, 85 Hanna Avenue, Suite 400, Toronto, Ontario, M6K 3S3 Canada No. 601148109 Page20 of 31 Pages Barbara A. Silverberg, General Counsel and Corporate Secretary General Counsel and Corporate Secretary, First Capital Realty First Capital Realty, 85 Hanna Avenue, Suite 400, Toronto, Ontario, M6K 3S3 Canada The following table shows the directors and officers of FCA.FCR owns 100% of FCA. Persons Office Dori Segal¥ Director and President Karen H. Weaver§ Vice President, Secretary and Director Sylvie Lachance§ Director Brian Kozak§ Director The following table shows the directors and officers of each of Silver Maple and Ficus.FCA owns 100% of Silver Maple and Ficus. Persons Office Chaim Katzman¥ Director and President Dori Segal¥ Director and Vice President Karen Weaver§ Secretary and Director During the last five years, to the knowledge of the Reporting Persons, none of the Reporting Persons or Covered Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. Item 3.Source and Amount of Funds and Other Consideration. Item 3 is amended and restated in its entirety as follows: The net investment cost (including broker commissions) for the Shares acquired by each of Chaim Katzman, Gazit, MGN, 1995, America, Silver Maple and Ficus is set forth in the table below.No other Reporting Person directly holds Shares. § For additional information with respect to these persons, see above under the heading, “Covered Persons with Respect to FCR.” ¥ For additional information with respect to these persons, see above under the heading, “Covered Persons with Respect to Gazit.” No. 601148109 Page21 of 31 Pages Reporting Person Shares Held Approximate net Investment Cost. Chaim Katzman 684,868 1 Gazit 1,263,197.046 $13,051,570 MGN 6,118,645.247 $72,483,449 1995 5,388,824.057 $64,011,632.99 America 5,283,829.367 $75,644,764 Silver Maple 8,596,712 $111,170,000 Ficus 5,386,857 $69,160,000 Total 32,722,933.712 $405,521,415.992 All shares held by Chaim Katzman, Gazit, MGN, America and Ficus were acquired more than 60 days prior to the filing of this Schedule 13D.4,444,424.057 shares held by 1995 and 8,235,363.0915 shares held by Silver Maple were acquired more than 60 days prior to the filing date of this Schedule 13D.The consideration for 1995’s acquisitions of the Issuer’s stock was obtained from 1995’s cash available on hand.The consideration for Silver Maple’s acquisitions of the Issuer’s stock was obtained from borrowings in the ordinary course of business under term loans, a revolving credit facility and through a margin account.Shares purchased since Amendment 1 by the Reporting Persons were purchased with available funds, cash available on hand, deposits and through borrowings in the ordinary course of business. Item 4.Purpose of Transaction. Item 4 is hereby amended and restated in its entirety as follows: The Reporting Persons and the Covered Persons purchased the Shares based on their belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity. Depending upon various factors, including overall market conditions, other investment opportunities available to the Reporting Persons and the Covered Persons, and the availability of Shares at prices that would make the purchase of additional Shares desirable, the Reporting Persons and the Covered Persons may or may not increase their position in the Issuer through, among other things, the purchase of additional Shares or derivative securities, on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons and the Covered Persons may deem advisable. The Reporting Persons and the Covered Persons intend to review their investments in the Issuer on a continuing basis and depending on various factors the Reporting Persons and the Covered Persons may deem relevant to their investment decision, including, without limitation, the Issuer’s financial position and strategic direction, the price levels of the Shares, conditions in the securities markets and general economic and industry conditions, the Reporting Persons and the 1 Mr. Katzman has acquired his Shares through various restricted stock grants, through bonus awards accepted in the form of Shares and through the exercise of options. 2 Excludes the Shares held directly and indirectly by Mr. Katzman. No. 601148109 Page22 of 31 Pages Covered Persons may decide to sell some or all of their Shares, or to continue to hold their existing position in the Shares for investment. The Reporting Persons and the Covered Persons, if they so elect, may from time to time engage in transactions for the purpose of hedging some or all of their positions in the Shares. In addition, depending upon the factors mentioned above and other factors the Reporting Persons and the Covered Persons may deem relevant, the Reporting Persons and the Covered Persons may in the future take such other actions with respect to their investment in the Issuer as they deem appropriate including, without limitation, engaging in discussions with management and/or the Board of Directors of the Issuer concerning opportunities that the Reporting Persons and the Covered Persons believe may exist to improve the business, operations, financial condition and strategic direction of the Issuer, communicating with other shareholders of the Issuer, seeking representation on the Issuer’s Board of Directors, or changing their intention with respect to any and all matters referred to in this Item 4. Except as set forth herein or such as would occur upon completion of any of the actions discussed above, no Reporting Person or Covered Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a)-(j) of Item 4 of Schedule 13D. Item 5.Interests in Securities of the Issuer. Item 5 is hereby amended and restated in its entirety. The aggregate percentage of Shares reported beneficially owned by each Reporting Person as of the date of filing of this Schedule 13D is based upon 73,817,066 Shares issued and outstanding as reported by the Issuer in its most recent Quarterly Report of Form 10-Q for the Quarterly Period Ended March 31, 2007 filed with the Securities and Exchange Commission on May 4, 2007 (the “Issuer’s March 31, 2007 10-Q”). Chaim Katzman (a)Aggregate Number of Shares beneficially owned: 32,722,937.717(44.33% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:684,868 (ii)Shared power to vote or to direct the vote:32,038,065.717 (iii)Sole power to dispose or to direct the disposition of:684,868 (iv)Shared power to dispose or to direct the disposition of:32,038,065.717 No. 601148109 Page23 of 31 Pages Mr. Katzman may be deemed to control Gazit.Of the shares beneficially owned by Mr. Katzman as of the date of this filing: · Mr. Katzman has sole voting and dispositive power of 684,868 Shares held directly by him and indirectly through family trusts, which he controls; and · Mr. Katzman shares voting and dispositive authority over 1,263,197.046 Shares with Gazit, as such shares are directly held by Gazit, which Mr. Katzman may be deemed to control; and · Mr. Katzman shares voting and dispositive authority over 6,118,645.247 Shares with Gazit andMGN, as such Shares are directly held by MGN, which is a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control; and · Mr. Katzman shares voting and dispositive authority over 5,275,724.057 Shares with Gazit, MGN and 1995, as such Shares are directly held by 1995, which is a wholly-owned subsidiary of MGN, which is a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control; and · Mr. Katzman shares voting and dispositive authority over5,388,824.057 Shares with Gazit, MGN and America, as such Shares are directly held by America, which is a wholly-owned subsidiary of MGN, which is a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control; and · Mr. Katzman shares voting and dispositive authority over 8,315,363 Shares with Gazit, FCR, FCA and Silver Maple, as such Shares are directly held by Silver Maple, which is a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which Mr. Katzman may be deemed to control; and · Mr. Katzman shares voting and dispositive authority over 5,668,207 Shares with Gazit, FCR, FCA and Ficus, as such Shares are directly held by Ficus, which is a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which Mr. Katzman may be deemed to control. (c)Mr. Katzman has not effected any transactions in the Shares during the past 60 days. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by Mr. Katzman. (e)Not applicable. No. 601148109 Page24 of 31 Pages Gazit (a)Aggregate Number of Shares beneficially owned:32,038,065.717 (43.40% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:32,038,065.717 (iii)Sole power to dispose or to direct the disposition of:0 (iv) Shared power to dispose or to direct the disposition of:32,038,065.717 Of the shares beneficially owned by Gazit as of the date of this filing: · Gazit shares voting and dispositive authority over 1,263,197.046 Shares with Mr.Katzman, as such Shares are held directly by Gazit, which Mr. Katzman may be deemed to control; and · Gazit shares voting and dispositive authority over 6,118,645.247 Shares with Mr.Katzman and MGN, as such Shares are held directly by MGN, a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control; and · Gazit shares voting and dispositive authority over5,388,824.057 Shares with Mr.Katzman, MGN and 1995, as such Shares are held directly by 1995, a wholly-owned subsidiary of MGN, which is a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control; and · Gazit shares voting and dispositive authority over 5,283,829.367 Shares with Mr.Katzman, MGN and America, as such Shares are held directly by America, a wholly-owned subsidiary of MGN, which is a wholly-owned subsidiary of Gazit, which Mr.Katzman may be deemed to control; and · Gazit shares voting and dispositive authority over 8,315,363 Shares with Mr. Katzman FCR, FCA and Silver Maple as such Shares are held directly by Silver Maple, which is a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which Mr. Katzman may be deemed to control; and · Gazit shares voting and dispositive authority over 5,668,207 Shares with Mr. Katzman FCR, FCA and Ficus as such Shares are held directly by Ficus, which is a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which Mr. Katzman may be deemed to control. No. 601148109 Page25 of 31 Pages (c)Gazit has not effected any transactions in the Shares during the past 60 days. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by Gazit. (e)Not applicable. MGN (a)Aggregate Number of Shares beneficially owned: 16,678,198.671 (22.59% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:16,678,198.671 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:16,678,198.671 · MGN shares voting and dispositive authority over all Shares it beneficially owns with Mr. Katzman and Gazit, as such Shares are held directly by MGN, America and 1995, wholly-owned subsidiaries of MGN, which is a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control; and · MGN shares voting and dispositive authority over 5,283,829.367 Shares it beneficially owns with America, as such Shares are held directly by America, a wholly-owned subsidiary of MGN; and · MGN shares voting and dispositive authority over 5,388,824.057 Shares it beneficially owns with 1995, as such Shares are held directly by 1995, a wholly-owned subsidiary of MGN. (c)MGN has not effected any transactions in the Shares during the past 60 days. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by MGN. (e)Not applicable. No. 601148109 Page26 of 31 Pages 1995 (a)Aggregate Number of Shares beneficially owned: 5,388,824.057 (7.30% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:5,388,824.057 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:5,388,824.057 · 1995 shares voting and dispositive authority over all Shares it beneficially owns with Mr.Katzman, Gazit and MGN, as such Shares are held directly by 1995, a wholly-owned subsidiary of MGN, which is a wholly-owned subsidiary of Gazit, which Mr. Katzman may be deemed to control. (c)During the past 60 days, 1995 purchased the following Shares on the New York Stock Exchange.3 Trade Date No. of Shares Avg. Price Per Share(1)(2) Total Cost(1)(2) 6/29/07 4,000 $25.5000 $102,080.00 7/11/07 113,800 $25.4420 $2,897,575.60 7/12/07 8,400 $25.4802 $214,201.68 7/18/07 9,500 $25.4850 $242,297.50 7/20/07 103,000 $25.2291 $2,600,657.30 7/23/07 95,900 $24.9901 $2,398,468.59 7/24/07 95,900 $24.3845 $2,340,391.55 7/25/07 95,900 $24.0058 $2,304,074.22 7/26/07 95,900 $23.4984 $2,255,414.56 7/27/07 95,900 $23.3223 $2,238,526.57 7/30/07 113,100 $22.7556 $2,575,920.36 7/31/07 113,100 $2,657,544.63 Totals: 944,400 $22,827,152.56 3 Purchases by 1995 during the past 60 days have been made pursuant to a Rule 10b5-1 trading plan adopted in May, 2007. No. 601148109 Page27 of 31 Pages (1)Average price per share amounts have been rounded.Therefore, the numbers in the “Total Cost” column do not exactly match the product of the corresponding entries in the “No. of Shares” and “Avg. Price Per Share” columns. (2)Includes broker commissions. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by 1995. (e)Not applicable. America (a)Aggregate Number of Shares beneficially owned: 5,283,829.367 (7.16% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:5,283,829.367 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:5,283,829.367 · America shares voting and dispositive authority over all Shares it beneficially owns with Mr. Katzman, Gazit and MGN, as such Shares are held directly by America, a wholly-owned subsidiary of MGN, which is a wholly-owned subsidiary of Gazit, which Mr.Katzman may be deemed to control. (c)America has not effected any transactions in the Shares during the past 60 days. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by America. (e)Not applicable. FCR (a)Aggregate Number of Shares beneficially owned: 13,983,570 (18.94% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 No. 601148109 Page28 of 31 Pages (ii)Shared power to vote or to direct the vote:13,983,570 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:13,983,570 · FCR shares voting and dispositive authority over 8,315,363 Shares it beneficially owns with Chaim Katzman, Gazit, FCA, FCR and Silver Maple, as such Shares are held directly by Silver Maple, a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which may be deemed to be controlled by Chaim Katzman; and · FCR shares voting and dispositive authority over 5,668,207 Shares it beneficially owns with Chaim Katzman, Gazit, FCA, FCR and Ficus, as such Shares are held directly by Ficus, a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which may be deemed to be controlled by Chaim Katzman. (c)FCR has not effected any transactions in the Shares during the past 60 days. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by FCR. (e)Not applicable. FCA (a)Aggregate Number of Shares beneficially owned: 13,983,570 (18.94% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:13,983,570 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:13,983,570 · FCA shares voting and dispositive authority over 8,315,363 Shares it beneficially owns with Chaim Katzman, Gazit, FCR and Silver Maple, as such Shares are held directly by Silver Maple, a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of No. 601148109 Page29 of 31 Pages FCR, which is controlled through various subsidiaries by Gazit, which may be deemed to be controlled by Chaim Katzman; and · FCA shares voting and dispositive authority over 5,668,207 Shares it beneficially owns with Chaim Katzman, Gazit, FCR and Ficus, as such Shares are held directly by Ficus, a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which may be deemed to be controlled by Chaim Katzman. (c)FCA has not effected any transactions in the Shares during the past 60 days. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by FCA. (e)Not applicable. Silver Maple (a)Aggregate Number of Shares beneficially owned: 8,596,713 (11.65% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:8,596,713 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:8,596,713 · Silver Maple shares voting and dispositive authority over 8,315,363 Shares it beneficially owns with Chaim Katzman, Gazit, FCR and FCA, as such Shares are held directly by Silver Maple, a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which may be deemed to be controlled by Chaim Katzman. (c)During the past 60 days, Silver Maple purchased the following Shares on the New York Stock Exchange. Trade Date No. of Shares Avg. Price Per Share(1)(2) Total Cost(1) 6/08/07 22,400 $26.53866 $594,693.88 6/11/07 27,600 $26.48475 $731,237.40 6/12/07 30,000 $26.30997 $789,602.00 No. 601148109 Page30 of 31 Pages Totals: 80,000 $2,115,533.28 (1)Average price per share amounts have been rounded.Therefore, the numbers in the “Total Cost” column do not exactly match the product of the corresponding entries in the “No. of Shares” and “Avg. Price Per Share” columns. (2)Includes broker commissions. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by Silver Maple. (e)Not applicable. (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by Silver Maple. (e)Not applicable. Ficus (a)Aggregate Number of Shares beneficially owned: 5,386,857 (7.70% of the Shares). (b)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote:0 (ii)Shared power to vote or to direct the vote:5,386,857 (iii)Sole power to dispose or to direct the disposition of:0 (iv)Shared power to dispose or to direct the disposition of:5,386,857 · Ficus shares voting and dispositive authority over 5,668,207 Shares it beneficially owns with Chaim Katzman, Gazit, FCR and FCA, as such Shares are held directly by Ficus, a wholly-owned subsidiary of FCA, which is a wholly-owned subsidiary of FCR, which is controlled through various subsidiaries by Gazit, which may be deemed to be controlled by Chaim Katzman. (c)Ficus has not effected any transactions in the Shares during the past 60 days. No. 601148109 Page31 of 31 Pages (d)Other than as described in this Item 5, no other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares beneficially owned by Ficus. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of Issuer. Except as set forth in Item 5 of this Schedule 13D, to the best knowledge of the Reporting Persons, no contracts, arrangements, understandings or relationships (legal or otherwise) exist among the Reporting Persons and between the Reporting Persons and any other person with respect to the securities of the Issuer. Item 7.Materials to be Filed as Exhibits. Item 7 of the Initial 13D is amended to include the following: Exhibit No. Description 7. Consent and Joint Filing Statement SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. CHAIM KATZMAN Date:July 31, 2007 By: /s/ Chaim Katzman GAZIT-GLOBE, LTD. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title:Chairman M G N (USA) INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President GAZIT (1995), INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President MGN AMERICA, LLC Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President FIRST CAPITAL REALTY Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: Chairman FIRST CAPITAL AMERICA HOLDING CORP. Date:July 31, 2007 By: /s/ Karen Weaver Name: Karen Weaver Title: Vice President and Secretary SILVER MAPLE, INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President FICUS, INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President Exhibit 7 CONSENT AND AGREEMENT TO JOINT FILING Pursuant to Rule 13d-1(k)(1)(iii) of Regulation 13D-G of the Rules and Regulations of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, each of the undersigned persons does hereby consent to and agree to jointly file with the Securities and Exchange Commission a Schedule 13D on behalf of each of them with respect to their beneficial ownership of common stock, par value $0.01 per share, of Equity Once, Inc., and any future amendments thereto as may be required from time to time. CHAIM KATZMAN Date:July 31, 2007 By: /s/ Chaim Katzman GAZIT-GLOBE, LTD. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: Chairman M G N (USA) INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President GAZIT (1995), INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President MGN AMERICA, LLC Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President FIRST CAPITAL REALTY Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: Chairman FIRST CAPITAL AMERICA HOLDING CORP. Date:July 31, 2007 By: /s/ Karen Weaver Name: Karen Weaver Title: Vice President and Secretary SILVER MAPLE, INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President FICUS, INC. Date:July 31, 2007 By: /s/ Chaim Katzman Name:Chaim Katzman Title: President
